         Case 1:20-cr-00015-PKC Document 116 Filed 06/24/21 Page 1 of 1




                                                                      Author’s Direct Dial No.
                                                                               (424) 652-7814

                                                                      Author’s Email Address
June 24, 2021                                                     bklein@waymakerlaw.com

Honorable P. Kevin Castel                        Application Granted.
United States District Judge                     SO ORDERED.
Southern District of New York                    Dated: 6/24/2021
500 Pearl Street
New York, New York 10007

Re:     United States v. Virgil Griffith
        20 Cr. 15 (PKC)

Dear Judge Castel:

        Defendant Virgil Griffith respectfully requests the Court’s permission to attend his
maternal grandmother’s funeral on Tuesday, June 29, 2021, in Andalusia, Alabama (about a 3-
hour drive from his parents’ home where he resides on pretrial release). Mr. Griffith would
travel there by car with his parents, and he would leave that morning and be back home by 10
p.m. that night. The defense has conferred with Pretrial Services and the government. Both do
not object to this request.

Respectfully submitted,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith
